Investor Contacts: Rusty Cloutier President & CEOor Jim McLemore, CFA Sr. EVP& CFO Media Contact:Alex Calicchia Chief Marketing Officer MIDSOUTH BANCORP, INC. DECLARES REGULAR DIVIDEND LAFAYETTE, LA., July 27, 2010/PRNewswire-FirstCall/ MidSouth Bancorp, Inc.(“MidSouth”) (NYSE Amex: MSL),announced a cash dividend was declared in the amount of seven cents ($.07) per share to be paid on its common stock on October 1, 2010 to shareholders of record on September 16, 2010. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. (MSL) is a bank holding company headquartered in Lafayette, Louisiana with assets of $972 million as of June 30, 2010.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 35 locations in Louisiana and Texas and more than 50 ATMs.
